           Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 1 of 42



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 RAMIRO VAZQUEZ, DANIEL TORRES
 RAMOS, JUAN OLIVARES DE LA TORRE,
 RIGOBERTO ATLATENCO AMARO,
 MARIO CAMPOS, ABRAHAM                                                COMPLAINT
 GUTIERREZ OLIVARES, MARCOS
 ALCANTARA HERNANDEZ, LUIS
 MIGUEL BARRERA PEREZ, PEDRO                                COLLECTIVE ACTION UNDER
 LAZARO FORTIS, WILLIAM PALADINES,                               29 U.S.C. § 216(b)
 JUAN PALACIOS, RICARDO TRUJILLO
 GOMEZ, CARMELLO RAMIREZ                                                ECF Case
 MARTINEZ, JOSE IVAN ISLAS RAMIREZ,
 and MIGUEL ANGEL GALICIA JIMENEZ,
 individually and on behalf of others similarly
 situated,

                                    Plaintiffs,

                  -against-

 COOKUNITY, LLC (D/B/A COOKUNITY),
 MATEO MARIETTI, MATIAS
 SEREBRINSKY, and LUCIA CISILOTTO,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Ramiro Vazquez, Daniel Torres Ramos, Juan Olivares de la Torre, Rigoberto

Atlatenco Amaro, Mario Campos, Abraham Gutierrez Olivares, Marcos Alcantara Hernandez,

Luis Miguel Barrera Perez, Pedro Lazaro Fortis, William Paladines, Juan Palacios, Ricardo

Trujillo Gomez, Carmello Ramirez Martinez, Jose Ivan Islas Ramirez, and Miguel Angel Galicia

Jimenez, individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and
            Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 2 of 42



 through their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and

 as against CookUnity, LLC (d/b/a CookUnity), (“Defendant Corporation”), Mateo Marietti,

 Matias Serebrinsky, and Lucia Cisilotto, (“Individual Defendants”), (collectively, “Defendants”),

 allege as follows:

                                        NATURE OF ACTION

       1.      Plaintiffs are both current and former employees of Defendants CookUnity, LLC

(d/b/a CookUnity), Mateo Marietti, Matias Serebrinsky, and Lucia Cisilotto.

       2.      Defendants own, operate, or control a meal delivery service/food distributer, whose

principal executive office is located at 1 North 4th Place Apt. 34G, Brooklyn, New York, 11249

under the name “CookUnity”.

       3.      Upon information and belief, individual Defendants Mateo Marietti, Matias

Serebrinsky, and Lucia Cisilotto, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the meal delivery

service/food distributer as a joint or unified enterprise.

       4.      Plaintiffs have been employed as delivery workers for the meal delivery service/food

distributer, whose principal executive office was located at 1 North 4th Place Apt. 34G, Brooklyn,

New York, 11249.

       5.      Defendants have failed to maintain accurate recordkeeping of the hours worked and

have failed to pay Plaintiffs appropriately for any hours worked.

       6.      In or around 2018, Plaintiffs worked for Defendants without appropriate minimum

wage compensation for the hours that they worked. Instead Plaintiffs were paid by the amount of

deliveries they were delivering instead of being paid an hourly rate, specifically they were receiving

$4.00 per delivery when they made over a certain amount of deliveries per day.



                                                    -2-
               Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 3 of 42



         7.      Furthermore, Defendants have repeatedly failed to pay Plaintiffs wages on a timely

basis.

         8.      In addition, Defendants have maintained a policy and practice of unlawfully

appropriating Plaintiffs’ and other tipped employees’ tips and have made unlawful deductions from

these Plaintiffs’ and other tipped employees’ wages.

         9.    Defendants’ conduct has extended beyond Plaintiffs to all other similarly situated

employees.

         10.     At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs and other employees to work without providing the minimum wage

compensation required by federal and state law and regulations.

         11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

         12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

         13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

         14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district, and



                                                   -3-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 4 of 42



Defendants operate a meal delivery service located in this district. Further, Plaintiffs have been

employed by Defendants in this district.

                                                 PARTIES

                                                  Plaintiffs

       15.      Plaintiff Ramiro Vazquez (“Plaintiff Vazquez” or “Mr. Vazquez”) is an adult

individual residing in Bronx County, New York.

       16.      Plaintiff Vazquez has been employed by Defendants at CookUnity from

approximately October 2016 until on or about February 2017 and from January 2018 until the

present date.

       17.      Plaintiff Daniel Torres Ramos (“Plaintiff Torres” or “Mr. Torres”) is an adult

individual residing in Queens County, New York.

       18.      Plaintiff Torres was employed by Defendants at CookUnity from approximately

September 2016 until on or about February 2017.

       19.      Plaintiff Juan Olivares de la Torre (“Plaintiff Olivares de la Torre” or “Mr. Olivares

de la Torre”) is an adult individual residing in Queens County, New York.

       20.      Plaintiff Olivares de la Torre was employed by Defendants at CookUnity from

approximately March 2015 until on or about November 2015.

       21.      Plaintiff Rigoberto Atlatenco Amaro (“Plaintiff Amaro” or “Mr. Amaro”) is an

adult individual residing in Queens County, New York.

       22.      Plaintiff Amaro was employed by Defendants at CookUnity from approximately

September 2015 until on or about August 2016.

       23.      Plaintiff Mario Campos (“Plaintiff Campos” or “Mr. Campos”) is an adult

individual residing in Bronx County, New York.



                                                  -4-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 5 of 42



       24.     Plaintiff Campos was employed by Defendants at CookUnity from approximately

January 2015 until on or about April 2016.

       25.     Plaintiff Abraham Gutierrez Olivares (“Plaintiff Gutierrez” or “Mr. Gutierrez”) is

an adult individual residing in Bronx County, New York.

       26.     Plaintiff Gutierrez was employed by Defendants at CookUnity from approximately

August 2013 until on or about November 2016.

       27.     Plaintiff Marcos Alcantara Hernandez (“Plaintiff Alcantara” or “Mr. Alcantara”) is

an adult individual residing in Bronx County, New York.

       28.     Plaintiff Alcantara was employed by Defendants at CookUnity from approximately

December 2015 until on or about April 2017.

       29.     Plaintiff Luis Miguel Barrera Perez (“Plaintiff Barrera” or “Mr. Barrera”) is an

adult individual residing in Bronx County, New York.

       30.     Plaintiff Barrera was employed by Defendants at CookUnity from approximately

June 2015 until on or about August 2, 2018.

       31.     Plaintiff Pedro Lazaro Fortis (“Plaintiff Lazaro” or “Mr. Lazaro”) is an adult

individual residing in Queens County, New York.

       32.     Plaintiff Lazaro was employed by Defendants at CookUnity from approximately

October 2016 until on or about December 2017.

       33.     Plaintiff William Paladines (“Plaintiff Paladines” or “Mr. Paladines”) is an adult

individual residing in Queens County, New York.

       34.     Plaintiff Paladines was employed by Defendants at CookUnity from approximately

May 2016 until on or about July 2016.




                                                 -5-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 6 of 42



       35.     Plaintiff Juan Palacios (“Plaintiff Palacios” or “Mr. Palacios”) is an adult individual

residing in Bronx County, New York.

       36.     Plaintiff Palacios was employed by Defendants at CookUnity from approximately

February 2014 until on or about November 2016.

       37.     Plaintiff Ricardo Trujillo Gomez (“Plaintiff Trujillo” or “Mr. Trujillo”) is an adult

individual residing in Queens County, New York.

       38.     Plaintiff Trujillo was employed by Defendants at CookUnity from approximately

February 2014 until on or about March 2016.

       39.     Plaintiff Carmello Ramirez Martinez (“Plaintiff Ramirez” or “Mr. Ramirez”) is an

adult individual residing in Queens County, New York.

       40.     Plaintiff Ramirez was employed by Defendants at CookUnity from approximately

October 2016 until on or about September 4, 2018.

       41.     Plaintiff Jose Ivan Islas Ramirez (“Plaintiff Islas” or “Mr. Islas”) is an adult

individual residing in Westchester County, New York.

       42.     Plaintiff Islas was employed by Defendants at CookUnity from approximately

August 20, 2015 until on or about September 2016 and then again from November 2016 until on or

about May 2017.

       43.     Plaintiff Miguel Angel Galicia Jimenez (“Plaintiff Galicia” or “Mr. Galicia”) is an

adult individual residing in Kings County, New York.

       44.     Plaintiff Galicia was employed by Defendants at CookUnity from approximately

January 2016 until on or about November 2016.

                                              Defendants




                                                  -6-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 7 of 42



       45.     At all relevant times, Defendants own, operate, or control a meal delivery

service/food distributer, whose principal executive office is located at 1 North 4th Place Apt. 34G,

Brooklyn, New York, 11249 under the name “CookUnity”.

       46.     Upon information and belief, CookUnity, LLC (d/b/a CookUnity) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 1 North 4th Place Apt. 34G, Brooklyn, New

York, 11249.

       47.     Defendant Mateo Marietti is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Mateo Marietti is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Mateo Marietti possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       48.     Defendant Matias Serebrinsky is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Matias Serebrinsky is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Matias Serebrinsky possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.



                                                 -7-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 8 of 42



       49.     Defendant Lucia Cisilotto is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Lucia Cisilotto is sued individually

in her capacity as owner, officer and/or agent of Defendant Corporation. Defendant Lucia Cisilotto

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. She determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       50.     Defendants operate a meal delivery service/food distributer that serves multiple

neighborhoods in and around New York City.

       51.     Individual Defendants, Mateo Marietti, Matias Serebrinsky, and Lucia Cisilotto,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

       52.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       53.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       54.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.




                                                   -8-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 9 of 42



       55.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       56.     Upon information and belief, Individual Defendants Mateo Marietti, Matias

Serebrinsky, and Lucia Cisilotto operate Defendant Corporation as either an alter ego of themselves

and/or failed to operate Defendant Corporation as an entity legally separate and apart from

themselves, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       57.     At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the FLSA and New York Labor Law. Defendants have had the power to hire and fire Plaintiffs,




                                                  -9-
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 10 of 42



have controlled the terms and conditions of employment, and have determined the rate and method

of any compensation in exchange for Plaintiffs’ services.

In every year from 2012 to 2018, Defendants have, both separately and jointly, had a gross annual

volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       58.      In addition, upon information and belief, Defendants and/or their enterprise have

been directly engaged in interstate commerce. As an example, numerous items such as food and

other supplies that are used on a daily basis are goods produced outside of the State of New York.

                                        Individual Plaintiffs

       59.      Plaintiffs are both current and former employees of Defendants who ostensibly have

been employed as delivery workers. Plaintiffs seek to represent a class of similarly situated

individuals under 29 U.S.C. 216(b).

                                      Plaintiff Ramiro Vazquez

       60.      Plaintiff Vazquez has been employed by Defendants from approximately October

2016 until on or about February 2017 and from January 2018 until the present date.

       61.      Defendants have employed Plaintiff Vazquez as a delivery worker.

       62.      Plaintiff Vazquez has regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

       63.      Plaintiff Vazquez’s work duties have required neither discretion nor independent

judgment.

       64.      From approximately October 2016 until on or about February 2017, Plaintiff Vazquez

worked 4 hours a day 4 days a week (typically 16 hours per week).




                                                - 10 -
              Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 11 of 42



        65.      From approximately January 2018 until the present date, Plaintiff Vazquez has

worked approximately 4 hours a day 3 days a week (typically 12 hours per week).

        66.      From October 2016 until on or about January 2018, Defendants paid Plaintiff

Vazquez his wages in cash.

        67.      From approximately January 2018 until the present date, Defendants have paid

Plaintiff Vazquez his wages through direct deposit.

        68.      From approximately October 2016 until the present date, Defendants have paid

Plaintiff Vazquez $60 per day and an additional $4.00 more anytime he made over 15 deliveries.

        69.      On one occasion Plaintiff Vazquez was not paid all of his pay for one work week.

Defendants still owe Plaintiff Vazquez for that week of work.

        70.      Defendants have never granted Plaintiff Vazquez any breaks or meal periods of any

kind.

        71.      In addition Defendants have deprived Plaintiff Vazquez of all his tips.

        72.      Plaintiff Vazquez has not been required to keep track of his time, nor to his

knowledge, have the Defendants utilize any time tracking device such as punch cards, that accurately

has reflected his actual hours worked.

        73.      On a number of occasions, Defendants have required Plaintiff Vazquez to sign a

document, the contents of which he has not been allowed to review in detail.

        74.      No notification, either in the form of posted notices or other means, has ever been

given to Plaintiff Vazquez regarding overtime and wages under the FLSA and NYLL.

        75.      Defendants have never provided Plaintiff Vazquez an accurate statement of wages,

as required by NYLL 195(3).




                                                  - 11 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 12 of 42



      76.       Defendants have never given any notice to Plaintiff Vazquez, in English and in

Spanish (Plaintiff Vazquez’s primary language), of his rate of pay, employer’s regular pay day, and

such other information as required by NYLL §195(1).

      77.       Defendants have required Plaintiff Vazquez to purchase “tools of the trade” with his

own funds—including a bicycle, a helmet, a chain and lock.

                                     Plaintiff Daniel Torres Ramos

       78.      Plaintiff Torres was employed by Defendants from approximately September 2016

until on or about February 2017.

       79.      Defendants employed Plaintiff Torres as a delivery worker.

       80.      Plaintiff Torres regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       81.      Plaintiff Torres’s work duties required neither discretion nor independent judgment.

       82.      From approximately September 2016 until on or about October 2016, Plaintiff Torres

worked approximately 4 hours per day 3 days a week and 5 hours per day on Thursdays and on

Fridays (typically 22 hours per week).

       83.      From approximately October 2016 until on or about February 2017, Plaintiff Torres

worked 4 days a week, 2 days a week he worked 5 hours per day and 2 days a week he worked 4

hours per day (typically 18 hours per week).

       84.      Throughout his employment, Defendants paid Plaintiff Torres his wages in cash.

       85.      From approximately September 2016 until on or about February 2017, Defendants

paid Plaintiff Torres $60 per day.

       86.      Defendants never granted Plaintiff Torres any breaks or meal periods of any kind.

       87.      Defendants withheld all of Plaintiff Torres’s daily tips (approximately $100 per day).



                                                  - 12 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 13 of 42



       88.      Plaintiff Torres was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       89.      On a number of occasions, Defendants required Plaintiff Torres to sign a document,

the contents of which he was not allowed to review in detail.

       90.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Torres regarding overtime and wages under the FLSA and NYLL.

       91.      Defendants did not provide Plaintiff Torres an accurate statement of wages, as

required by NYLL 195(3).

      92.       Defendants did not give any notice to Plaintiff Torres, in English and in Spanish

(Plaintiff Torres’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      93.       Defendants required Plaintiff Torres to purchase “tools of the trade” with his own

funds—including bicycles and 2 sets of lights.

                                  Plaintiff Juan Olivares de la Torre

       94.      Plaintiff Olivares de la Torre was employed by Defendants from approximately

March 2015 until on or about November 2015.

       95.      Defendants employed Plaintiff Olivares de la Torre as a delivery worker.

       96.      Plaintiff Olivares de la Torre regularly handled goods in interstate commerce, such

as food and other supplies produced outside the State of New York.

       97.      Plaintiff Olivares de la Torre’s work duties required neither discretion nor

independent judgment.




                                                  - 13 -
               Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 14 of 42



         98.      From approximately March 2015 until on or about November 2015, Plaintiff Olivares

de la Torre worked from approximately 5:00 p.m. until on or about 9:30 p.m., 2 days per week and

from approximately 5:00 p.m. until on or about 11:00 p.m., 3 days per week (typically 27 hours per

week).

         99.      Throughout his employment, Defendants paid Plaintiff Olivares de la Torre his wages

in cash.

         100.     From approximately March 2015 until on or about November 2015, Defendants paid

Plaintiff Olivares de la Torre $60 per shift.

         101.     Defendants never granted Plaintiff Olivares de la Torre any breaks or meal periods

of any kind.

         102.     Defendants withheld all of Plaintiff Olivares de la Torre’s tips.

         103.     Plaintiff Olivares de la Torre was not required to keep track of his time, nor to his

knowledge, did the Defendants utilize any time tracking device such as punch cards, that accurately

reflected his actual hours worked.

         104.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Olivares de la Torre regarding overtime and wages under the FLSA and NYLL.

         105.     Defendants did not provide Plaintiff Olivares de la Torre an accurate statement of

wages, as required by NYLL 195(3).

      106.        Defendants did not give any notice to Plaintiff Olivares de la Torre, in English and in

Spanish (Plaintiff Olivares de la Torre’s primary language), of his rate of pay, employer’s regular

pay day, and such other information as required by NYLL §195(1).

      107.        Defendants required Plaintiff Olivares de la Torre to purchase “tools of the trade”

with his own funds—including a bicycle, a helmet, a vest, lights for the bicycle and bicycle repairs.



                                                    - 14 -
           Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 15 of 42



                                 Plaintiff Rigoberto Atlatenco Amaro

       108.    Plaintiff Amaro was employed by Defendants from approximately September 2015

until on or about August 2016.

       109.    Defendants employed Plaintiff Amaro as a delivery worker.

       110.    Plaintiff Amaro regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       111.    Plaintiff Amaro’s work duties required neither discretion nor independent judgment.

       112.    From approximately September 2015 until on or about August 2016, Plaintiff Amaro

worked from approximately 5:00 p.m. until on or about 9:00 p.m., Monday through Friday (typically

20 hours per week).

       113.    Throughout his employment, Defendants paid Plaintiff Amaro his wages in cash.

       114.    From approximately September 2015 until on or about August 2016, Defendants paid

Plaintiff Amaro $60 per shift.

       115.    Plaintiff Amaro’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       116.    For example, Defendants required Plaintiff Amaro to work an additional half an hour

past his scheduled departure time two to three days per week, and did not pay him for the additional

time he worked.

       117.    Defendants never granted Plaintiff Amaro any breaks or meal periods of any kind.

       118.    Defendants withheld all of Plaintiff Amaro’s tips.

       119.    Plaintiff Amaro was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.



                                                - 15 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 16 of 42



       120.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Amaro regarding overtime and wages under the FLSA and NYLL.

       121.     Defendants did not provide Plaintiff Amaro an accurate statement of wages, as

required by NYLL 195(3).

      122.      Defendants did not give any notice to Plaintiff Amaro, in English and in Spanish

(Plaintiff Amaro’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      123.      Defendants required Plaintiff Amaro to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet and bicycle repairs.

                                       Plaintiff Mario Campos

       124.     Plaintiff Campos was employed by Defendants from approximately January 2015

until on or about April 2016.

       125.     Defendants employed Plaintiff Campos as a delivery worker.

       126.     Plaintiff Campos regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       127.     Plaintiff Campos’s work duties required neither discretion nor independent judgment.

       128.     From approximately January 2015 until on or about April 2016, Plaintiff Campos

worked from approximately 5:00 p.m. until on or about 9:00 p.m. to 9:30 p.m., Mondays through

Fridays (typically 20 to 22.5 hours per week).

       129.     throughout his employment, Defendants paid Plaintiff Campos his wages in cash.

       130.     From approximately January 2015 until on or about April 2016, Defendants paid

Plaintiff Campos $60 per shift.




                                                 - 16 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 17 of 42



       131.     Plaintiff Campos’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       132.     For example, Defendants required Plaintiff Campos to work additional time past his

scheduled departure time, and did not pay him for the additional time he worked.

       133.     Defendants never granted Plaintiff Campos any breaks or meal periods of any kind.

       134.     Defendants withheld all of Plaintiff Campos’s tips.

       135.     Plaintiff Campos was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       136.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Campos regarding overtime and wages under the FLSA and NYLL.

       137.     Defendants did not provide Plaintiff Campos an accurate statement of wages, as

required by NYLL 195(3).

      138.      Defendants did not give any notice to Plaintiff Campos, in English and in Spanish

(Plaintiff Campos’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      139.      Defendants required Plaintiff Campos to purchase “tools of the trade” with his own

funds—including a bicycle, bicycle repairs, lights, helmets, lock and chain and vests.

                                 Plaintiff Abraham Gutierrez Olivares

       140.     Plaintiff Gutierrez was employed by Defendants from approximately August 2013

until on or about November 2016.

       141.     Defendants employed Plaintiff Gutierrez as a delivery worker.




                                                 - 17 -
            Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 18 of 42



       142.    Plaintiff Gutierrez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       143.    Plaintiff Gutierrez’s work duties required neither discretion nor independent

judgment.

       144.    From approximately August 2013 until on or about November 2016, Plaintiff

Gutierrez worked from approximately 5p.m. or 5:30 p.m. until on or about 9:00 p.m. or 9:30 p.m., 5

days per week (typically 20 to 22.5 hours per week).

       145.    From approximately August 2013 until early 2016, Defendants paid Plaintiff

Gutierrez his wages in cash.

       146.    From early 2016 until the end of his employment, Defendants paid Plaintiff Gutierrez

his wages by personal check.

       147.    From approximately August 2013 until on or about January 2014, Defendants paid

Plaintiff Gutierrez $50 per day.

       148.    From approximately January 2014 until on or about November 2016, Defendants paid

Plaintiff Gutierrez $60 per day.

       149.    Defendants never granted Plaintiff Gutierrez any breaks or meal periods of any kind.

       150.    Defendants withheld all of Plaintiff Gutierrez’s tips.

       151.    Plaintiff Gutierrez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       152.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Gutierrez regarding overtime and wages under the FLSA and NYLL.




                                                 - 18 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 19 of 42



       153.     Defendants did not provide Plaintiff Gutierrez an accurate statement of wages, as

required by NYLL 195(3).

      154.      Defendants did not give any notice to Plaintiff Gutierrez, in English and in Spanish

(Plaintiff Gutierrez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      155.      Defendants required Plaintiff Gutierrez to purchase “tools of the trade” with his own

funds—including a bicycle, bicycle maintenance and supplies.

                                   Plaintiff Marcos Alcantara Hernandez

       156.     Plaintiff Alcantara was employed by Defendants from approximately December 2015

until on or about April 2017.

       157.     Defendants employed Plaintiff Alcantara as a delivery worker.

       158.     Plaintiff Alcantara regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       159.     Plaintiff Alcantara’s work duties required neither discretion nor independent

judgment.

       160.     From approximately December 2015 until on or about April 2017, Plaintiff Alcantara

worked from approximately 5:00 p.m. until on or about 9:00 p.m., 2 or 3 days a week and from

approximately 5:00 p.m. until on or about 8:30 p.m., 2 or 3 days a week (typically 18.5 to 19 hours

per week).

       161.     Throughout his employment, Defendants paid Plaintiff Alcantara his wages in cash.

       162.     From approximately December 2015 until on or about April 2017, Defendants paid

Plaintiff Alcantara $60 per day.




                                                  - 19 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 20 of 42



       163.     Plaintiff Alcantara’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       164.     For example, Defendants frequently required Plaintiff Alcantara to work an

additional 30 minutes to 1 hour past his scheduled departure time, and did not pay him for the

additional time he worked.

       165.     Defendants never granted Plaintiff Alcantara any breaks or meal periods of any kind.

       166.     Defendants withheld all of Plaintiff Alcantara’s tips.

       167.     Plaintiff Alcantara was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       168.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Alcantara regarding overtime and wages under the FLSA and NYLL.

       169.     Defendants did not provide Plaintiff Alcantara an accurate statement of wages, as

required by NYLL 195(3).

      170.      Defendants did not give any notice to Plaintiff Alcantara, in English and in Spanish

(Plaintiff Alcantara’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      171.      Defendants required Plaintiff Alcantara to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, an air pump, a chain and lock and 2 bicycle lights.

                                  Plaintiff Luis Miguel Barrera Perez

       172.     Plaintiff Barrera was employed by Defendants from approximately June 2015 until

on or about August 2, 2018.

       173.     Defendants employed Plaintiff Barrera as a delivery worker.



                                                  - 20 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 21 of 42



       174.     Plaintiff Barrera regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       175.     Plaintiff Barrera’s work duties required neither discretion nor independent judgment.

       176.     From approximately June 2015 until on or about August 2, 2018, Plaintiff Barrera

worked from approximately 4:00 p.m. until on or about 9:00 p.m., 5 days a week (typically 25 hours

per week).

       177.     From approximately June 2015 until on or about December 2017, Defendants paid

Plaintiff Barrera his wages in cash.

       178.     From approximately January 2018 until the end of his employment, Defendants paid

Plaintiff Barrera his wages through PayPal.

       179.     From approximately June 2015 until on or about early 2018, Defendants paid Plaintiff

Barrera $60 per day.

       180.     From approximately early 2018 until on or about August 2, 2018 Defendants paid

Plaintiff at a rate of $4.00 per delivery every time he delivered more than 15 deliveries per day.

However, if Plaintiff made less than 15 deliveries per day he was paid $60 per day.

       181.     Defendants never granted Plaintiff Barrera any breaks or meal periods of any kind.

       182.     Defendants withheld all of Plaintiff Barrera’s tips.

       183.     Plaintiff Barrera was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       184.     On a number of occasions, Defendants required Plaintiff Barrera to sign a document,

the contents of which he was not allowed to review in detail.




                                                  - 21 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 22 of 42



       185.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Barrera regarding overtime and wages under the FLSA and NYLL.

       186.     Defendants did not provide Plaintiff Barrera an accurate statement of wages, as

required by NYLL 195(3).

      187.      Defendants did not give any notice to Plaintiff Barrera, in English and in Spanish

(Plaintiff Barrera’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      188.      Defendants required Plaintiff Barrera to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet and a vest.

                                      Plaintiff Pedro Lazaro Fortis

       189.     Plaintiff Lazaro was employed by Defendants from approximately October 2016

until on or about December 2017.

       190.     Defendants employed Plaintiff Lazaro as a delivery worker.

       191.     Plaintiff Lazaro regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       192.     Plaintiff Lazaro’s work duties required neither discretion nor independent judgment.

       193.     From approximately October 2016 until on or about December 2017, Plaintiff Lazaro

worked from approximately 5:00 p.m. until on or about 9:00 p.m., 6 days a week for 3 weeks a

month and 5 days a week for 1 week out of the month (typically 20 to 24 hours per week).

       194.     From approximately October 2016 until on or about October 2017, Defendants paid

Plaintiff Lazaro his wages in cash.

       195.     From approximately October 2017 until on or about December 2017, Defendants paid

Plaintiff Lazaro his wages by personal check.



                                                  - 22 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 23 of 42



       196.     From approximately October 2016 until on or about August 2017, Defendants paid

Plaintiff Lazaro $60 per shift.

       197.     From approximately August 2017 until on or about December 2017, Defendants paid

Plaintiff Lazaro $67 per shift.

       198.     Plaintiff Lazaro’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       199.     For example, Defendants required Plaintiff Lazaro to work an additional 10 to 15

minutes past his scheduled departure time one day a week, and did not pay him for the additional

time he worked.

       200.     Defendants never granted Plaintiff Lazaro any breaks or meal periods of any kind.

       201.     Defendants withheld all of Plaintiff Lazaro’s tips.

       202.     Plaintiff Lazaro was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       203.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lazaro regarding overtime and wages under the FLSA and NYLL.

       204.     Defendants did not provide Plaintiff Lazaro an accurate statement of wages, as

required by NYLL 195(3).

      205.      Defendants did not give any notice to Plaintiff Lazaro, in English and in Spanish

(Plaintiff Lazaro’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                      Plaintiff William Paladines




                                                  - 23 -
            Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 24 of 42



       206.    Plaintiff Paladines was employed by Defendants from approximately May 2016 until

on or about July 2016.

       207.    Defendants employed Plaintiff Paladines as a delivery worker.

       208.    Plaintiff Paladines regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       209.    Plaintiff Paladines’s work duties required neither discretion nor independent

judgment.

       210.    From approximately May 2016 until on or about July 2016, Plaintiff Paladines

worked from approximately 5:00 p.m. until on or about 11:00 p.m. to 11:30 p.m., 5 days a week

(typically 30 to 32.5 hours per week).

       211.    Throughout his employment, Defendants paid Plaintiff Paladines his wages in cash.

       212.    From approximately May 2016 until on or about July 2016, Defendants paid Plaintiff

Paladines $60 per day.

       213.    Defendants never granted Plaintiff Paladines any breaks or meal periods of any kind.

       214.    Defendants withheld all of Plaintiff Paladines’s tips.

       215.    Plaintiff Paladines was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       216.    On a number of occasions, Defendants required Plaintiff Paladines to sign a

document, the contents of which he was not allowed to review in detail.

       217.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Paladines regarding overtime and wages under the FLSA and NYLL.




                                                 - 24 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 25 of 42



       218.     Defendants did not provide Plaintiff Paladines an accurate statement of wages, as

required by NYLL 195(3).

      219.      Defendants did not give any notice to Plaintiff Paladines, in English and in Spanish

(Plaintiff Paladines’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      220.      Defendants required Plaintiff Paladines to purchase “tools of the trade” with his own

funds—including 2 vests, a helmet, and a delivery bag.

                                        Plaintiff Juan Palacios

       221.     Plaintiff Palacios was employed by Defendants from approximately February 2014

until on or about November 2016.

       222.     Defendants employed Plaintiff Palacios as a delivery worker.

       223.     Plaintiff Palacios regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       224.     Plaintiff Palacios’s work duties required neither discretion nor independent

judgment.

       225.     From approximately February 2014 until on or about November 2016, Plaintiff

Palacios worked from approximately 5:00 p.m. until on or about 10:00 p.m., 5 days a week (typically

25 hours per week).

       226.     From approximately February 2014 until on or about 2015, Defendants paid Plaintiff

Palacios his wages in cash.

       227.     From approximately 2015 until on or about November 2016, Defendants paid

Plaintiff Palacios his wages by personal check.




                                                  - 25 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 26 of 42



       228.     From approximately February 2014 until on or about November 2016, Defendants

paid Plaintiff Palacios $60 per day.

       229.     Defendants never granted Plaintiff Palacios any breaks or meal periods of any kind.

       230.     Defendants withheld all of Plaintiff Palacios’s tips.

       231.     Plaintiff Palacios was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       232.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Palacios regarding overtime and wages under the FLSA and NYLL.

       233.     Defendants did not provide Plaintiff Palacios an accurate statement of wages, as

required by NYLL 195(3).

      234.      Defendants did not give any notice to Plaintiff Palacios, in English and in Spanish

(Plaintiff Palacios’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      235.      Defendants required Plaintiff Palacios to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, lights and a set of lock and chain.

                                    Plaintiff Ricardo Trujillo Gomez

       236.     Plaintiff Trujillo was employed by Defendants from approximately February 2014

until on or about March 2016.

       237.     Defendants employed Plaintiff Trujillo exclusively as a delivery worker from in or

around February 2014 until early 2015. Then in or around early 2015 he was employed as a

dispatcher who also made deliveries once or twice a month.




                                                  - 26 -
            Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 27 of 42



         238.   Plaintiff Trujillo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         239.   Plaintiff Trujillo’s work duties required neither discretion nor independent judgment.

         240.   From approximately February 2014 until on or about 2015, Plaintiff Trujillo worked

from approximately 5:00 p.m. until on or about 9:00 p.m., 5 days per week (typically 20 hours per

week).

         241.   From approximately 2015 until on or about March 2016, Plaintiff Trujillo worked

from approximately 5:00 p.m. until on or about 12:00 a.m., 5 days per week (typically 35 hours per

week).

         242.   From approximately February 2014 until early 2015, Defendants paid Plaintiff

Trujillo his wages in cash.

         243.   From approximately late 2015 until on or about March 2016, Defendants paid

Plaintiff Trujillo his wages by personal check.

         244.   From approximately February 2014 until on or about Early 2015, Defendants paid

Plaintiff Trujillo $60 per day.

         245.   From approximately Early 2015 until on or about March 2016, Defendants paid

Plaintiff Trujillo $600 per week.

         246.   Defendants never granted Plaintiff Trujillo any breaks or meal periods of any kind.

         247.   Defendants withheld all of Plaintiff Trujillo’s tips.

         248.   Plaintiff Trujillo was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.




                                                   - 27 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 28 of 42



         249.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Trujillo regarding overtime and wages under the FLSA and NYLL.

         250.   Defendants did not provide Plaintiff Trujillo an accurate statement of wages, as

required by NYLL 195(3).

      251.      Defendants did not give any notice to Plaintiff Trujillo, in English and in Spanish

(Plaintiff Trujillo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      252.      Defendants required Plaintiff Trujillo to purchase “tools of the trade” with his own

funds—including a bicycle and bicycle maintenance.

                                 Plaintiff Carmello Ramirez Martinez

         253.   Plaintiff Ramirez was employed by Defendants from approximately October 2016

until on or about September 4, 2018.

         254.   Defendants employed Plaintiff Ramirez as a delivery worker.

         255.   Plaintiff Ramirez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         256.   Plaintiff Ramirez’s work duties required neither discretion nor independent

judgment.

         257.   From approximately October 2016 until on or about April 2017, Plaintiff Ramirez

worked from approximately 5:00 p.m. until on or about 9:00 p.m., 6 days a week (typically 24 hours

per week).

         258.   From approximately May 2017 until on or about June 2018, Plaintiff Ramirez worked

from approximately 4:30 p.m. until on or about 8:30 p.m., 6 days a week (typically 24 hours per

week).



                                                  - 28 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 29 of 42



       259.     From approximately June 2018 until on or about September 4, 2018 Plaintiff Ramirez

worked from approximately 4:30 p.m. until on or about 8:30 p.m. 5 days a week (typically 20 hours

per week).

       260.     From approximately October 2016 until on or about October 2017, Defendants paid

Plaintiff Ramirez his wages by personal check.

       261.     From approximately October 2017 until on or about September 4, 2018, Defendants

paid Plaintiff Ramirez his wages by direct deposit.

       262.     From approximately October 2016 until on or about April 2017, Defendants paid

Plaintiff Ramirez $60 per day.

       263.     From approximately May 2017 until on or about January 2018, Defendants paid

Plaintiff Ramirez $11.00 per hour and an additional $1.75 per delivery.

       264.     From approximately January 2018 until on or about March 2018, Defendants paid

Plaintiff Ramirez $11.00 per hour and $2.25 per delivery unless Plaintiff made deliveries past 100th

street, then the delivery fee would be $11.00 per hour and $5.00 per delivery.

       265.     From approximately March 2018 until on or about September 4, 2018, Defendants

paid Plaintiff Ramirez $4.00 per delivery if he made more than 15 deliveries per day, however if he

made 15 deliveries or less he would be paid $60 per day.

       266.     Defendants never granted Plaintiff Ramirez any breaks or meal periods of any kind.

       267.     Defendants withheld all of Plaintiff Ramirez’s tips.

       268.     Plaintiff Ramirez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.




                                                 - 29 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 30 of 42



       269.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ramirez regarding overtime and wages under the FLSA and NYLL.

       270.     Defendants did not provide Plaintiff Ramirez an accurate statement of wages, as

required by NYLL 195(3).

      271.      Defendants did not give any notice to Plaintiff Ramirez, in English and in Spanish

(Plaintiff Ramirez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      272.      Defendants required Plaintiff Ramirez to purchase “tools of the trade” with his own

funds—including two bicycles, tires, a helmet, lights and a chain and lock.

                                   Plaintiff Jose Ivan Islas Ramirez

       273.     Plaintiff Islas was employed by Defendants from approximately August 20, 2015

until on or about September 2016 and then from November 2016 until on or about May 2017.

       274.     Defendants employed Plaintiff Islas as a delivery worker.

       275.     Plaintiff Islas regularly handled goods in interstate commerce, such as food and other

supplies produced outside the State of New York.

       276.     Plaintiff Islas’ work duties required neither discretion nor independent judgment.

       277.     From approximately August 20, 2015 until on or about September 2016, Plaintiff

Islas worked from approximately 5:00 p.m. until on or about 9:00 p.m. to 9:40 p.m., 5 days a week

(typically 20 to 23 hours per week).

       278.     From approximately November 2016 until on or about May 2017, Plaintiff Islas

worked from approximately 11:00 a.m. until on or about 3:00 p.m. to 3:30 p.m., 5 days per week

(typically 20 to 22.5 hours per week).




                                                 - 30 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 31 of 42



       279.     From approximately August 20, 2015 until on or about March 2017, Defendants paid

Plaintiff Islas his wages in cash.

       280.     From approximately March 2017 until on or about May 2017, Defendants paid

Plaintiff Islas his wages by personal check.

       281.     From approximately August 2015 until on or about May 2017, Defendants paid

Plaintiff Islas $60 per day.

       282.     Plaintiff Islas’ pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       283.     For example, Defendants required Plaintiff Islas to work an additional 30 to 40

minutes past his scheduled departure time regularly, and did not pay him for the additional time he

worked.

       284.     Defendants never granted Plaintiff Islas any breaks or meal periods of any kind.

       285.     Defendants withheld all of Plaintiff Islas’ tips.

       286.     Plaintiff Islas was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       287.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Islas regarding overtime and wages under the FLSA and NYLL.

       288.     Defendants did not provide Plaintiff Islas an accurate statement of wages, as required

by NYLL 195(3).

      289.      Defendants did not give any notice to Plaintiff Islas, in English and in Spanish

(Plaintiff Islas’ primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).



                                                   - 31 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 32 of 42



      290.      Defendants required Plaintiff Islas to purchase “tools of the trade” with his own

funds—including bicycle maintenance, a vest and a helmet.

                                 Plaintiff Miguel Angel Galicia Jimenez

       291.     Plaintiff Galicia was employed by Defendants from approximately January 2016

until on or about November 2016.

       292.     Defendants employed Plaintiff Galicia as a delivery worker.

       293.     Plaintiff Galicia regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       294.     Plaintiff Galicia’s work duties required neither discretion nor independent judgment.

       295.     From approximately January 2016 until on or about July 2016, Plaintiff Galicia

worked from approximately 5:00 p.m. until on or about 11:00 p.m., Mondays through Saturdays

(typically 36 hours per week).

       296.     From approximately July 2016 until on or about November 2016, Plaintiff Galicia

worked from approximately 11:00 a.m. until on or about 4:00 p.m., Mondays through Fridays

(typically 25 hours per week).

       297.     From approximately January 2016 until on or about October 2016, Defendants paid

Plaintiff Galicia his wages in cash.

       298.     From approximately October 2016 until on or about November 2016, Defendants

paid Plaintiff Galicia his wages by personal check.

       299.     From approximately January 2016 until on or about November 2016, Defendants paid

Plaintiff Galicia $60 per day.

       300.     Plaintiff Galicia’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.



                                                 - 32 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 33 of 42



       301.     For example, Defendants required Plaintiff Galicia to work frequently 1 hour past his

scheduled departure time, and did not pay him for the additional time he worked.

       302.     Defendants never granted Plaintiff Galicia any breaks or meal periods of any kind.

       303.     Defendants withheld all of Plaintiff Galicia’s tips.

       304.     Plaintiff Galicia was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       305.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Galicia regarding overtime and wages under the FLSA and NYLL.

       306.     Defendants did not provide Plaintiff Galicia an accurate statement of wages, as

required by NYLL 195(3).

      307.      Defendants did not give any notice to Plaintiff Galicia, in English or in Spanish

(Plaintiff Galicia’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                  Defendants’ General Employment Practices

      308.      At all times relevant to this Complaint in or around 2018, Defendants maintained a

policy and practice of requiring Plaintiffs (and all similarly situated employees) to work without

paying them appropriate minimum wage as required by federal and state laws.

      309.      Plaintiffs have been victims of Defendants’ common policy and practices which

violate their rights under the FLSA and New York Labor Law by, inter alia, not paying them the

wages they have been owed for the hours they have worked.




                                                  - 33 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 34 of 42



      310.      Defendants’ pay practices have resulted in Plaintiffs not receiving payment for all

their hours worked, and have resulted in Plaintiffs’ effective rate of pay falling below the required

minimum wage rate.

      311.      Defendants habitually have required Plaintiffs to work additional hours beyond their

regular shifts but have not provided them with any additional compensation.

      312.      Defendants have failed to inform Plaintiffs who received tips that Defendants intend

to take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      313.      As part of its regular business practice, Defendants have intentionally, willfully, and

repeatedly harmed Plaintiffs who have received tips, by engaging in a pattern, practice, and/or policy

of violating the FLSA and the NYLL. This policy and pattern or practice has included depriving

delivery workers of all of the tips earned during the course of employment.

      314.      Defendants have unlawfully misappropriated charges purported to be gratuities

received by tipped Plaintiffs, and other tipped employees, in violation of New York Labor Law §

196-d (2007).

      315.      Under the FLSA and NYLL, in order to be eligible for a “tip credit,” employers of

tipped employees must either allow employees to keep all the tips that they receive or forgo the tip

credit and pay them the full hourly minimum wage.

      316.      Defendants have willfully disregarded and purposefully evaded recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      317.      On a number of occasions, Defendants have required Plaintiffs to sign a document

the contents of which they have not been allowed to review in detail.



                                                  - 34 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 35 of 42



      318.      Defendants have paid Plaintiffs their wages in cash and by personal check or direct

deposit.

      319.      Defendants have failed to post at the workplace, or otherwise provide to employees,

the required postings or notices to employees regarding the applicable wage and hour requirements

of the FLSA and NYLL.

      320.      Upon information and belief, these practices by Defendants have been done willfully

to disguise the actual number of hours Plaintiffs (and similarly situated individuals) have worked,

and to avoid paying Plaintiffs properly for their full hours worked.

      321.      Defendants have engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      322.      Defendants’ unlawful conduct is intentional, willful, in bad faith, and has caused

significant damages to Plaintiffs and other similarly situated former workers.

      323.      Defendants have failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      324.      Defendants have failed to provide Plaintiffs and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,



                                                  - 35 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 36 of 42



shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      325.      Plaintiffs bring their FLSA minimum wage and liquidated damages claims as a

collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all similarly

situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      326.      At all relevant times, Plaintiffs and other members of the FLSA Class have been

similarly situated in that they have had substantially similar job requirements and pay provisions,

and have been subject to Defendants’ common practices, policies, programs, procedures, protocols

and plans including willfully failing and refusing to pay them the required minimum wage and

willfully failing to keep records under the FLSA.

      327.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      328.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      329.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants have had the power

to hire and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of



                                                  - 36 -
               Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 37 of 42



their employment, and determined the rate and method of any compensation in exchange for their

employment.

        330.      At all times relevant to this action, Defendants have been engaged in commerce or in

an industry or activity affecting commerce.

        331.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

         332.     In or around 2018 Defendants have failed to pay Plaintiffs (and the FLSA Class

members) at the applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

        333.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate is willful within the meaning of 29 U.S.C. § 255(a).

        334.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                     SECOND CAUSE OF ACTION

                    VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

        335.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

        336.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants have had the power to hire and fire

Plaintiffs, controlled the terms and conditions of their employment, and determined the rates and

methods of any compensation in exchange for their employment.

        337.      In or around 2018 Defendants, in violation of NYLL § 652(1) and the supporting

regulations of the New York State Department of Labor, have paid Plaintiffs less than the minimum

wage.




                                                    - 37 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 38 of 42



      338.      Defendants’ failure to pay Plaintiffs the minimum wage is willful within the meaning

of N.Y. Lab. Law § 663.

      339.      Plaintiffs have been damaged in an amount to be determined at trial.

                                    THIRD CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      340.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      341.      Defendants have failed to provide Plaintiffs with a written notice, in English and in

Spanish (Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether

paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed

as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      342.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW

      343.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      344.      With each payment of wages, Defendants have failed to provide Plaintiffs with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;



                                                  - 38 -
             Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 39 of 42



name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      345.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                    FIFTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      346.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      347.      Defendants have required Plaintiffs to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform

their jobs, further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a);

29 C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      348.      Plaintiffs have been damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   UNLAWFUL DEDUCTIONS FROM TIPS IN VIOLATION

                                OF THE NEW YORK LABOR LAW

      349.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      350.      At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the N.Y. Lab. Law §§ 2 and 651.

      351.      New York State Labor Law § 196-d prohibits any employer or his agents, including

owners and managers, from demanding or accepting, directly or indirectly, any part of the gratuities



                                                  - 39 -
               Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 40 of 42



received by an employee, or retaining any part of a gratuity, or any charge purported to be a gratuity,

for an employee.

        352.      Defendants have unlawfully misappropriated all of Plaintiffs’ tips that have been

received from customers.

        353.      Defendants have knowingly and intentionally retained all of Plaintiffs’ tips in

violations of the NYLL and supporting Department of Labor Regulations.

                   Plaintiffs have been damaged in an amount to be determined at trial.

                                    SEVENTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        354.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        355.      Defendants have not paid Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        356.      Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants have violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;



                                                    - 40 -
          Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 41 of 42



        (c)      Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (d)      Declaring that Defendants’ violations of the provisions of the FLSA are willful as

to Plaintiffs and the FLSA Class members;

        (e)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage and damages for any improper deductions or credits taken against wages

under the FLSA as applicable;

        (f)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage, and damages for any

improper deductions or credits taken against wages under the FLSA as applicable pursuant to 29

U.S.C. § 216(b);

        (g)      Declaring that Defendants have violated the minimum wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiffs;

        (h)      Declaring that Defendants have violated the timely payment provisions of the

NYLL as to Plaintiffs;

        (i)      Declaring that Defendants have violated the notice and recordkeeping requirements

of the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (j)      Declaring that Defendants’ violations of the provisions of the NYLL are willful as

to Plaintiffs;

        (k)      Awarding Plaintiffs damages for the amount of unpaid minimum wage, and for any

improper deductions or credits taken against wages as applicable



                                                - 41 -
         Case 1:18-cv-09301-AJN Document 1 Filed 10/11/18 Page 42 of 42



       (l)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (m)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage shown to be owed pursuant to NYLL § 663 as

applicable; and liquidated damages pursuant to NYLL § 198(3);

       (n)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (o)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (p)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (q)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

                      Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 11, 2018
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 42 -
